. Appell\»‘.te Docket Numbef: ,3_=1 §~OO?)“; -»C,K

Appellate Case Style: Style:

 

State of Texas

Vs.

 

 

  

 

 

H§Er~.mv§nrm 7 t FH_ED ,N
Companion Case: Sixt t _ l b l " n ` l ' ` l b j The §.Ourt Of Appea|$
' mg 2 v 2915 lxth Dlsmcr
~.@- m ... _. T IFEB 2 7 201-5,|
Amended/corr’€c :t§»d ;:s‘:'¢;t;l dr;t} #|%('la;rk\ `
»Lw w r"» usa \`¢‘t§'; l Texarkana, Texas
DOCKETrNG STATEMENT (Criminal) name *K- /Au-tre‘y, Clerk

Appellate Court:

    
    
   
  

First Name; -

   
 
  
 

 

   
 
   
   

m Lead Attomey
Middle Name: First Name:
La§tNalne: l v y y ‘ ` w 41 _ y w _ _ v k w Middle Name;
Suff`lx: " b _ Last Name:
App_ellantl Incarcerated? [BY/es[} No ~ Suff`lx: " vi l
Amount of Bond l k l [:] Appointed {:] District/County Attorney
pro Se: @/ z |:| Retained [:I Public Defender

Firm Narne: "' » '

Address 11
Address 2:

   

      

Add rAppellant-/

 

 

 

 

Page l of 5

    

First Name:

Middle Name:

 

  

Last Name:
Suffix;

Appellee Incarcerated?

[:| Yes [:] No

Amount of Bond:
Pro Se: 0

 

Nature of Case `(Subject matter
or type of case):

Type Of Judgment:

Offense charged:

Date of offense:

 

Ifyes, date filed:
Ifyes, date Eled:
If yes date filed:

|:] Yes
Motion in Arrest ofJudgment: l:| Yes

es [:]No

Motion for New Trial: No
M
Other:

If other, please specify:

l\/Iotion and affidavit filed: es |:] No \:] NA
Date ofhearing: NA
Date of order1 ` * v M
Ruling on motion; [:| Granted enied [_:| NA

 

 

 

 

[:| Lead Attomey

  
    
   
    
 

First Name:

Middle Name:
Last Name:
Suff`lx:

[:] Appointed
[:l Retained

[:| District/County Attorney
[:] Public Defender

   
 
   
 
 
  

F irm Name:
Address l:

Address 2:
City:
State:
Telephone:

Fax:

 

Email:

 

 

   
    
    
  
   
  
    
 
 
         
 
  
 

Appelle "

Was the trial by: l:l jury Or z non-jury?

 

Date notice of appeal filed in trial court1

If mailed to the trial court clerk, also give the date mailed :

  

Punishment assessed z

ls the appeal from a pre-trial order? E YeS E/NO/

Does the appeal involve the constitutionality or the validity of a

statut , ule or ordinance? -
[Zé:/r[:] No

 

 

Page 2

0f5

  

County: QWM ' , 1
Trial Court Docket Number (Cause no): \q g § :\ -3_@0\°
Trial Court Judge (who tried or disposed of the case):

    
  
 
 
 
   
 

First Name:

Middle'Name:
Last Name:

Suffix:
Address 1:
Address 2:
City:
State: _4
Telephone:
Fax:,

Email:

 

r_ `MU Clerk's Record:

Trial Coun Clerk; Mict |:i Counry
123/§ |:\ No
lf yes, date requested: M

lf no, date it will be requested:

Was clerk's record requested?

 

 

Were payment arrangements made with clerk?

[j Yes [:] No Mgent

 

Reporter's or Recorder's Record:
Yes l:\ No

es [___|No
Was the reporter' s record electronically recorded? [:] Yes M

Is there a reporter's record?

Was reporter's record requested?

 

lf yes, date requested:

Were payment arrangements made With the court reporter/court recorder?

E|Yes []No l]’ln/digent

 

ert Reporter

l:l ofncial

[:] Court Recorder
l:l Substitute

  
  
  
 
 
  
 
 

First Name:
Middle Name:7
Last Name:
Suff`lx:
Address l:
Address 21
City:
State: w . . 1
TelephoneM ext.

Fax:

 

Email:

 

 

 

Page 3 of 5

 

 

 

 

;Wrtrmm

   

List any pending or past related appeals before this or any other Texas appellate court by court, docket numb'er, and`style.
Docket Number: :'_"5`:~1* w " v ` v
Style:

Vs.

 

 

cl

. v
Slgnature of. counsel (or Pro Se Pa ) Date: @Bw

 

/ >\'.~~
ll ll d j " State Bar No: §

Printed Name:

Name:

   

Electronic Signature:
(Optional)

 

The undersigned counsel certifies that this docketing statement has been served o'n the following lead counsel for all parties to the trial court's
order orjudgment as follows on *'-‘

   

 

 

 

Signature of counsel (or ro se party) Electronic Signature
(Optional)

State Bar No.:v

 

Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must

t : '
5 ate » (1) the date and manner of serv1ce;

 

(2) the name and address of each person served, and
(3) if the person served is a party's attorney, the name of the party represented by that attorney

 

 

Page 4 of 5

 

 

Please enter the following for each person served:

1 Date Served' `"

  
 

Manner Served: ,`

First Name:

Middle Name:

 

Last Name:
Sufflx:

 

 

Law Firm Name: * ` '
Address l:
Address 22
City:

State Texas

 

   

 
  

Zip+4: §;_

 

Telephone: ext.
Fax:

Email:

 

 

 

Page 5 of5